Citation Nr: 1728842	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for damage to the esophagus.

2.  Entitlement to service connection for osteopenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1974 to May 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript of this hearing is of record.

In December 2015, the Board remanded this appeal.  Since that time, other issues were granted.  Thus, the issues before the Board are the ones stated on the title page.  


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran developed a chronic disability/additional disability of the esophagus due to VA medical treatment.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran developed osteopenia as result of his active military service, to include his acknowledged cold injuries therein.

CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for damage to the esophagus are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).

2.  The criteria for a grant of service connection for osteopenia are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - 38 U.S.C.A. § 1151

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

In this case, the Veteran contended in October 2012, that there was "damage to my esophagitis [sic] due to medication I was given by the VA Medical Center ...  Complications are ongoing...[including] regurgitating down my throat."  In an October 2014 VA Form 646, the Veteran stated:

I am claiming compensation under 38 USC 1151 for damage to my esophagus with h[iatal] hernia and acid reflux due to medication give[n] to me to treat a skin condition....[The] medication that was said to have damaged my esophagus was doxycycline which I had been using for quite some time up until the time of the upper GI [gastrointestinal] procedure performed at the ... [VAMC].

At his May 2015 Board hearing, the Veteran testified that his esophagus disorder "came from a medication called doxycycline that the dermatologist was giving me for my skin eruptions."  See Hearing Transcript, p. 13.

The Board notes, however, that the effect medications and other treatment have upon parts of the body such as the esophagus involves complex medical issues, and generally requires competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes that opinions expressed by VA examiners in March 2016 and April 2017 were to the effect the Veteran did not develop a chronic disability/additional disability of the esophagus due to VA medical treatment.  Specifically, the March 2016 VA examiner concluded there was no current objective evidence that the Veteran has a hiatal hernia or gastric reflux; there was specific objective evidence to refute the existence of hiatal hernia or esophagitis in the Veteran; and the record did not support the Veteran's claim that Doxycycline caused hiatal hernia or gastroesophageal reflux disease (GERD) or any other esophageal disorder.  Moreover, the examiner also opined there was no esophagus damage/disorder, hiatal hernia, and/or acid reflux disorder caused by treatment provided at VA Medical Center prescribing Doxycycline for a skin condition.  Similarly, the April 2017 VA examiner stated that there was no esophagus damage/disorder, hiatal hernia or acid reflux disorder caused by treatment provided at VA, prescribing doxycycline for a skin condition.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the aforementioned VA examiners were familiar with the Veteran's medical history from review of the VA claims folder, and accurately summarized pertinent findings therein as part of their respective reports.  Their opinions were not expressed in speculative or equivocal language, and were supported by stated rationale consistent with the evidence of record.  In pertinent part, the April 2017 VA examiner acknowledged that Doxycycline can cause nausea, dyspepsia and acid indigestion; but that these symptoms were transient and resolved with no residuals when the medication is discontinued.  The examiner further stated the only instance in which Doxycycline would result in esophageal damage is if it resulted in chronic esophageal candidiasis; and stated there was no evidence of such in the record.  

The Board also notes that there is no competent medical evidence which explicitly refutes the March 2016 and April 2017 VA examiners on the matter of whether the Veteran developed disability/additional disability of the esophagus due to his VA medical treatment.

In view of the foregoing, the Board finds that the aforementioned VA examiners' opinions are adequate, persuasive, and entitled to significant probative value in the instant case.  Consequently, the preponderance of the competent medical and other evidence of record is against a finding the Veteran developed a chronic disability/additional disability of the esophagus due to VA medical treatment.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Therefore, the benefit sought on appeal must be denied.

Analysis - Osteopenia

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The record reflects the Veteran has a diagnosis of osteopenia by a VA physician in January 2007, based on bone mineral density measurements.  Moreover, in his January 2011 Substantive Appeal, he asserted that "I was told by [a] VA doctor that the hypothermia [in service] caused this condition."  The Board observes that the Veteran is currently in receipt of service connection for cold injury residuals of the bilateral upper and lower extremities.  Further, he testified at his May 2015 hearing that he has had osteoporosis of his joints since he "was frozen in the field" in service in 1976.  See Hearing Transcript, pp. 3-4.  He further testified that the doctor who has been treating him since 2000 told him that the problem "is related to the cold weather exposure" in service."  Id., p. 4.  He has also submitted medical treatise evidence in support of his contentions.

The Board notes, however, that while the Veteran sustained cold injury during his active service, his service treatment records contain no entries showing a diagnosis of or treatment for osteopenia.  Moreover, the first competent medical finding of the claimed condition appears to be years after his separation from service.  In view of the foregoing, the Board concludes that competent medical evidence is required to resolve this case.  The Board has already determined the Veteran's contentions do not constitute competent medical evidence.  Further, the March 2016 VA examiner, in a January 2017 addendum, expressed an opinion against the claimed osteopenia and osteoporosis being etiologically linked to service to include the acknowledged cold injuries therein.

The VA examiner was familiar with the Veteran's medical history from review of the VA claims folder, and accurately summarized pertinent findings regarding the osteopenia therein.  Further, the examiner's opinion was not expressed in speculative or equivocal language, and was supported by stated rationale which included reference to medical literature regarding the potential causes of osteopenia.  In essence, the examiner indicated medical literature did not support the Veteran's contention.  Moreover, no competent medical evidence is of record which explicitly refutes the VA examiner's opinion on this matter.  Accordingly, the Board finds this examination and opinion to be adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the Veteran developed osteopenia as result of his active military service, to include his acknowledged cold injuries therein.  No other basis for establishing service connection for the claimed disabilities is otherwise demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 or as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  Consequently, the claim must be denied.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for damage to the esophagus is denied.

Service connection for osteopenia is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


